Name: Commission Regulation (EEC) No 2066/89 of 10 July 1989 re-establishing the levying of customs duties on women's woven overcoats and raincoats, products of category No 15 (order No 40.0150), originating in Thailand, women's dresses, products of category No 26 (order No 40.0260), originating in Brazil, and trousers, knitted or crocheted, products of category No 28 (order No 40.0280), originating in Malaysia, to which the preferential tariff arrangements of Council Regulation (EEC) No 4259/88 apply
 Type: Regulation
 Subject Matter: tariff policy;  Asia and Oceania
 Date Published: nan

 No L 196/ 16 Official Journal of the European Communities 12. 7. 89 COMMISSION REGULATION (EEC) No 2066/89 of 10 July 1989 re-establishing the levying of customs duties on women's woven overcoats and raincoats, products of category No 15 (order No 40.0150), originating in Thailand, women's dresses, products of category No 26 (order No 40.0260), originating in Brazil, and trousers, knitted or crocheted, products of category No 28 (order No 40.0280), originating in Malaysia, to which the preferential tariff arrangements of Council Regulation (EEC) No 4259/88 apply category No 26 (order No 40.0260), originating in Brazil and trousers, knitted or crocheted, products of category No 28 (order No 40.0280), originating in Malaysia, relevant ceiling amounts respectively to 216 000, 376 000 and 104 000 pieces ; Whereas on 23 June 1989 imports of the products in question into the Community, originating in countries covered by preferential tariff arangements, reached and were charged against that ceiling ; Whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to Thailand for category No 15, Brazil for category No 26 and Malaysia for category No 28, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 4259/88 of 19 December 1988 applying generalized tariff preferences for 1 989 to textile products originating in developing countries ('), and in particular Article 13 thereof, Whereas Article 11 of Regulation (EEC) No 4259/88 provides that preferential tariff treatment shall be accorded, for each category of products subjected in Annexes I and II thereto to individual ceilings, within the limits of the quantities specified in column 8 of Annex I and column 7 of Annex II, in respect of certain or each of the countries or territories of origin referred to in column 5 of the same Annexes ; Whereas Article 12 of the abovementioned Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings have been reached at Community level ; HAS ADOPTED THIS REGULATION : Article 1 As from 15 July 1989, the levying of customs duties, suspended pursuant to Regulation (EEC) No 4259/88, shall be re-established in respect of the following products, imported into the Community and originating in Thailand for category No 15, Brazil for category No 26 and Malaysia for category No 28 : Whereas, in respect of women s woven overcoats and raincoats, products of category No 15 (order No 40.0150), originating in Thailand, women's dresses, products of Order No Category Unit CN code Description Origin 40.0150 15 (1 000 pieces) 6202 11 00 ex 6202 12 00 ex 6202 12 90 Women's or girls' woven overcoats, raincoats and other coats, cloaks and capes ; jackets and blazers, of wool, cotton or man-made textile fibres (other than parkas) (of category 21 ) Thailand \ \ ex 6202 13 10 I ex 6202 13 90 l 6204 31 00Il 6204 32 90Il l 6204 33 90Il II 6204 39 19 \ 6210 30 00 (') OJ No L 375, 31 . 12. 1988, p. 83. No L 196/ 1712. 7 . 89 Official Journal of the European Communities Order No Category Unit CN code Description Origin 40.0260 26 6104 41 00 Women's or girls' dresses, of wool cotton or man-made fibres Brazil (1 000 pieces) 6104 42 00 1 I 6104 43 00 \ 6104 44 00 \ l 6204 41 00 \ l 6204 42 00 II 6204 43 00 l 6204 44 00 40.0280 28 (1 000 pieces) 6103 41 10 6103 41 90 Trousers, bib and brace overalls, breeches and shorts (other than swimwear) knitted or crocheted, of wool, cotton, or man-made fibres Malaysia 6103 42 10 6103 42 90\\ II 6103 43 10 6103 43 90 I 6103 49 10 l .\ 6103 49 91 I 6104 61 10 6104 61 90 6104 62 10 l \ 6104 62 90Il 6104 63 10 l.\ 6104 63 90li II 6104 69 10li 6104 69 91 Article 2 This Regulation shall enter into force the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 July 1989. For the Commission Christiane SCRIVENER Member of the Commission